53 So. 3d 1244 (2011)
Elijah HAYES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-2112.
District Court of Appeal of Florida, Second District.
February 18, 2011.
James Marion Moorman, Public Defender, and Matthew D. Bernstein, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Dawn A. Tiffin, Assistant Attorney General, Tampa, for Appellee.
*1245 KELLY, Judge.
We affirm the order revoking Hayes' probation and his sentence for failure to return hired or leased personal property or equipment. However, we remand for the entry of an amended cost order.
The trial court granted Hayes' motion to correct sentencing error filed under Florida Rule of Criminal Procedure 3.800(b) and ordered that the public defender fee be reduced from $200 to $100. See § 938.29(1)(a), (5), Fla. Stat. (2008). However, the trial court failed to enter an amended cost order reflecting the reduced cost. See Owens v. State, 1 So. 3d 405 (Fla. 2d DCA 2009) (remanding for the limited purpose of the entry of an amended cost order that reflected the correct cost amounts).
Affirmed; remanded with directions.
SILBERMAN and BLACK, JJ., Concur.